  Case 18-14215          Doc 58       Filed 03/19/21 Entered 03/19/21 14:07:52                    Desc Main
                                        Document Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                           Case No. 18-14215
         STEPHANIE WILSON

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        M.O. Marshall, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2018.

         2) The plan was confirmed on 09/05/2018.

        3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/03/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/13/2021.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,800.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case 18-14215            Doc 58      Filed 03/19/21 Entered 03/19/21 14:07:52                            Desc Main
                                        Document Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $3,600.00
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                  $3,600.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,278.48
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $171.52
     Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                              $3,450.00

Attorney fees paid and disclosed by debtor:                               $0.00



Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal        Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid           Paid
ADVANCE AMERICA CORP                Unsecured                  NA         603.50          603.50           0.00            0.00
AMERICASH LOANS LLC                 Unsecured                  NA       2,617.89        2,617.89           0.00            0.00
CARFINANCE CAPITAL                  Unsecured             5,989.00           NA              NA            0.00            0.00
CARFINANCE CAPITAL                  Secured               6,050.00     12,138.45          150.00         150.00            0.00
CITY OF CHICAGO DEPT OF FINANCE     Unsecured             4,000.00      4,405.08        4,405.08           0.00            0.00
FIRST NATIONAL BANK                 Unsecured               346.00           NA              NA            0.00            0.00
ILLINOIS LENDING CORP               Unsecured                  NA         697.00          697.00           0.00            0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured             2,614.00      2,614.75        2,614.75           0.00            0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured                  NA         473.24          473.24           0.00            0.00
MIDLAND FUNDING                     Unsecured             1,276.00      1,275.81        1,275.81           0.00            0.00
MIDLAND FUNDING                     Unsecured             1,038.00      1,038.05        1,038.05           0.00            0.00
MIDLAND FUNDING                     Unsecured               927.00        927.94          927.94           0.00            0.00
SYNCHRONY BANK                      Unsecured             1,109.00           NA              NA            0.00            0.00
TD BANK USA                         Unsecured             1,020.00      1,020.00        1,020.00           0.00            0.00
US DEPT OF ED                       Unsecured             6,883.00     16,599.44       16,599.44           0.00            0.00
US DEPT OF ED/NAVIENT               Unsecured             1,508.00           NA              NA            0.00            0.00
US DEPT OF ED/NAVIENT               Unsecured             3,383.00           NA              NA            0.00            0.00
US DEPT OF ED/NAVIENT               Unsecured             4,607.00           NA              NA            0.00            0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-14215           Doc 58        Filed 03/19/21 Entered 03/19/21 14:07:52                      Desc Main
                                          Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00               $0.00
        Mortgage Arrearage                                            $0.00                $0.00               $0.00
        Debt Secured by Vehicle                                     $150.00              $150.00               $0.00
        All Other Secured                                             $0.00                $0.00               $0.00
 TOTAL SECURED:                                                     $150.00              $150.00               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00              $0.00
         Domestic Support Ongoing                                      $0.00                $0.00              $0.00
         All Other Priority                                            $0.00                $0.00              $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                     $32,272.70                 $0.00              $0.00



 Disbursements:

          Expenses of Administration                                     $3,450.00
          Disbursements to Creditors                                       $150.00

 TOTAL DISBURSEMENTS :                                                                                   $3,600.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2021                                  By: /s/ M.O. Marshall
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
